
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2896
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 369 Martin Luther King Jr. Drive in Jersey
		  City, New Jersey, as the Judge Shirley A. Tolentino Post Office
		  Building.
	
	
		1.Judge Shirley A. Tolentino
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 369 Martin Luther King Jr. Drive in Jersey City, New Jersey,
			 shall be known and designated as the Judge Shirley A. Tolentino Post
			 Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Judge
			 Shirley A. Tolentino Post Office Building.
			
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
